Citation Nr: 1758494	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Air Force National Guard (AFNG) from March 24, 1968, to July 21, 1968; July 28, 1968, to August 11, 1968; July 20, 1969, to August 3, 1969; July 26, 1970, to August 9, 1970; July 11, 1971, to July 25, 1971; July 22, 1972, to August 5, 1972; April 7, 1973, to April 8, 1973; May 19, 1973, to May 20, 1973; June 16, 1973, to June 17, 1973; July 7, 1973, to July 8, 1973; July 21, 1973, to August 4, 1973; August 18, 1973, to August 19, 1973; September 22, 1973, to September 23, 1973; October 27, 1973, to October 28, 1973; November 17, 1973, to November 18, 1973; December 15, 1973, to December 16, 1973; January 19, 1974, to January 20, 1974; and February 2, 1974, to February 3, 1974.  

The matter of entitlement to service connection for a heart disorder is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In February 2015, the Board remanded the claim for additional evidentiary development, and the case has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager paperless claims file associated with the Veteran's claim.  



FINDING OF FACT

The Veteran's heart disorder first manifested many years after service and is not attributable to any aspect of service, to include the inservice diagnosis of a functional/innocent heart murmur.  


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by December 2010 and February 2012 letters.  
See 38 U.S.C. §§ 5102, 5103, 5013A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records, service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in February 2015, to include updating the medical evidence on file and obtaining a VA examination and medical opinion pertaining to his claim.  The RO requested any outstanding pertinent treatment records, to include AFNG records, and scheduled the Veteran for a VA examination in September 2015 to assess the current nature and etiology of his heart disorder.  The September 2015 examiner clearly reviewed the claims folder as indicated by the report provided.  Also, he performed a complete medical examination, considered the Veteran's history, provided an etiological opinion and commented on conflicting medical opinions of record.  As such, the Board finds that the February 2015 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the agency of original jurisdiction has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Therefore, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the issue on appeal.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (21),(24) (West 2014); 38 C.F.R. § 3.6(a),(d) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2017).  

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2017).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (and cases cited therein); see also VAOPGCPREC 82-90 (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial or hereditary origin must, by its very nature, have pre-existed a claimant's military service).  

Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

A distinction is also drawn as to whether a congenital condition is a disease or defect.  For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C. §§ 1110, 1131, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)). 

The term "defect," viewed in the context of 38 C.F.R. § 3.303(c) (2017), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

A Heart Disorder

The Veteran seeks entitlement to service connection for coronary artery disease (CAD), which he contends began in service.  Specifically, he claims that he was never told that he had a heart murmur in 1970 when it was first noted.  He experienced symptoms of heart palpitations, chest pain, and a pounding sensation in the heart.  He has had significant heart problems ever since.  Post service, he has had two heart attacks, congestive heart failure, several heart surgeries, and has had two pacemakers/defibrillators and open heart surgery.  

In a letter from P.B.M., M.D., he opined that the Veteran's inservice symptoms were, with 100 percent medical certainty, the result of heart disease and heart problems.  He recounted the Veteran's medical findings and complaints in service, between 1970 and 1972.  It was his opinion that the Veteran's coronary disease probably started at a very early age.  He may have had some endothelial dysfunction as early as his 20s and may have had early atherosclerosis at that time as well.  He pointed out that it was conceivable that some of the chest pain and pressure that he was experiencing then was related to early coronary disease.

W.C., M.D., in a May 2012 letter, recounted that he looked records of the Veteran dated in 1970 1971 and 1972.  There were notations of a systolic murmur, dizziness, and palpitations.  He pointed out that it is certainly known that CAD can take many years to develop.  It is very common for this to begin in the age range of the 20s and 30s.  It was his opinion that the Veteran's coronary disease was indeed present as early as 1970 and that the chest pain and palpitations that he experienced then were probably an early manifestation of coronary disease.  It was also his opinion, with virtually 100 percent medical certainty, that these symptoms were caused by coronary artery disease.

W.R.M., M.D., in an undated statement opined that after reviewing the Veteran's service records that there existed signs of heart disease and early cardiomyopathy dating back to 1968-1974.  He recounted information reported in service records dated in 1970, 1971 and 1972, noting palpitations and pain or pressure in the chest.  It was his opinion that these issues were most likely caused by the result of heart disease and heart problems.

The Board's February 2015 remand decision included a detailed summarization of the evidence in the claims file which will not be repeated here.  However, as noted at that time, there were several physicians' opinions of record which supported the Veteran's claim.  Specifically, three physicians submitted statements wherein it was opined that the Veteran exhibited signs of heart disease and early cardiomyopathy dating back to 1968 through 1974 (when on ACDUTRA).  The remand directives called for a VA examination to be conducted to corroborate these opinions or show why no such nexus was present.  

As a result of the Board's February 2015 remand, additional military, private, and VA records were obtained.  Pertinent to the current claim is the September 2015 VA examination that was conducted to address the etiology of the Veteran's CAD.  

The September 2015 report reflects that the examiner reviewed the claims file and examined the Veteran in person.  The examiner acknowledged that a functional heart murmur was noted as early as 1970.  Also of record were reports in the early 1970s wherein the Veteran complained of chest pain or pressure, palpitations/pounding in the chest, and heart trouble.  Electrocardiogram in November 1971, however, was within normal limits.  Other than the mention of functional heart murmur, there was no mention of any heart disorder.  The VA examiner noted that the Veteran was 21 years old in 1970, and he related that he underwent a stress test in the 1980s, the results of which are unknown.  The Veteran stated that he had palpitations and both exertional and non-exertional chest pain since the 1970s.  It was further noted that the Veteran's first heart attack occurred in 1997, some 23 years after discharge from service.  There was no medical information in the claims file that CAD was diagnosed prior to that date.  

The VA report from September 2015 further reflects diagnoses of acute, subacute, or old myocardial infarction (MI) and supraventricular arrhythmia.  It was the examiner's opinion that the Veteran's CAD was less likely than not related to active military service.  As to the murmur, the examiner opined that this did not show that the Veteran had any congenital heart defect or any heart abnormality.  Instead, it was noted that testing at the time showed a functional heart murmur which was often heard in children and often continued into adulthood.  This type of functional heart murmur was "innocent" in that they were harmless, did not require medication, and did not result in cardiac symptoms.  Having a functional heart murmur did not mean that a heart problem or heart disease was present in the 1970s.  The murmur in this case was not due to structural heart disease.  It was not a congenital defect.  

As to the private physicians' opinions that supported the Veteran's claim that CAD was demonstrated in the early 1970s, the VA examiner stated that such opinions were "perplexing."  He pointed to the test results conducted at the time which did not show any CAD, but only a functional heart murmur.  Moreover, CAD was not shown until approximately 25 years later when the Veteran suffered his first MI.  The Veteran's assertions that he suffered from hypertension and high cholesterol, which could be pertinent to determining when heart disease was first shown, were not corroborated in the medical record.  The examiner further explained that while CAD might begin early in life, (e.g., fatty streaks which progressed to plaques), such did not cause symptoms until the atherosclerotic plaque caused significant obstruction resulting in myocardial ischemia or acute coronary syndromes.  If the Veteran were to have symptomatic CAD in the early 1970s as claimed and as the private opinions seem to suggest, it would be very unusual not to have CAD diagnosed until many years later in 1997.  In disagreeing with the private physicians' opinions, the VA examiner reiterated that while symptoms were initially noted in the 1970s, no heart disease was found at the time, and the medical evidence first showed actual CAD many years thereafter that was unrelated to any incident of service, to include the functional/innocent heart murmur.  

The Board finds that the VA examiner's 2015 report, with the opinion as summarized above, is the evidence most probative to the etiology of the Veteran's CAD.  The opinion is based on a review of his medical records, to include conflicting opinions, and an examination of the Veteran.  Thus, it takes into account the medical evidence in favor of and against the claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  

Based on the medical evidence of record, the claim of service connection for heart disease is denied.  Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  The Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Service connection for a heart disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


